

115 HR 3982 IH: Social Security Tax Fairness Act
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3982IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the amount of, and remove the marriage
			 penalty with respect to, social security benefits excludable from gross
			 income.
	
 1.Short titleThis Act may be cited as the Social Security Tax Fairness Act. 2.Increase in amount of, and removal of marriage penalty with respect to, social security benefits excludable from gross income (a)In generalSection 86(c) of the Internal Revenue Code of 1986 is amended—
 (1)by striking $25,000 in paragraph (1)(A) and inserting $50,000; (2)by striking $32,000 in paragraph (1)(B) and inserting twice the amount in effect under subparagraph (A);
 (3)by striking $34,000 in paragraph (2)(A) and inserting $68,000; and (4)by striking $44,000 in paragraph (2)(B) and inserting twice the amount in effect under subparagraph (A).
 (b)Inflation adjustmentSection 86(c) of such Code is amended by adding at the end the following new paragraph:  (3)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2018, the dollar amounts contained in paragraphs (1)(A) and (2)(A) shall each be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
						Any increase determined under the preceding sentence which is not a multiple of $50 shall be
			 rounded to the nearest multiple of $50..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			